13-3830
    Reynolds v. Holder
                                                                                   BIA
                                                                              Straus, IJ
                                                                          A042 861 061
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT
                                       SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall United
    States Courthouse, 40 Foley Square, in the City of New York,
    on the 27th day of October, two thousand fourteen.

    PRESENT:
             ROBERT A. KATZMANN,
                  Chief Judge,
             JON O. NEWMAN,
             PETER W. HALL,
                  Circuit Judges.
    _____________________________________

    DAMIAN SALVADOR REYNOLDS, aka DOMAIN
    REYNOLDS,

                         Petitioner,
                                                             13-3830
                         v.                                  NAC

    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,

             Respondent.
    _____________________________________

    FOR PETITIONER:                     Gregory Osakwe, Hartford, CT.

    FOR RESPONDENT:                     Stuart F. Delery, Assistant Attorney
                                        General; Emily Anne Radford,
                                        Assistant Director; Carlton
                                        Frederick Sheffield, Trial Attorney,
                                        Office of Immigration Litigation,
                       United States Department of Justice,
                       Washington, DC.


    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, and DECREED that the petition for review

is DENIED.

    Petitioner moves for a stay of removal in conjunction

with his petition for review of a decision of the BIA

affirming the conclusion of an Immigration Judge (“IJ”) that

he was not eligible for relief pursuant to the Convention

Against Torture (“CAT”). Respondent moves to dismiss the

petition for lack of jurisdiction.

    The Government asks us to dismiss the petition, arguing

that this Court lacks jurisdiction to consider it under 8

U.S.C. § 1252(a)(2)(C) and (D) because Petitioner does not

raise any non-frivolous, colorable questions of law or

constitutional claims with regard to the denial of CAT

relief. However, we have not expressly held that the

jurisdictional bar contained in § 1252(a)(2)(C) applies to

claims for deferral of removal under the CAT. Nevertheless,

we need not confront the jurisdictional question because we

may exercise hypothetical jurisdiction “where the



                             2
jurisdictional constraints are imposed by statute, not the

Constitution, and where the jurisdictional issues are

complex and the substance of the claim is . . . plainly

without merit.” Ivanishvili v. U.S. Dep’t of Justice, 433

F.3d 332, 338 n.2 (2d Cir. 2006). We have reviewed the

Petitioner’s objections to the IJ and BIA’s factual and

legal determinations regarding his application for CAT

relief, and they are meritless.

    Accordingly, we assert hypothetical jurisdiction, and

the petition for review is DENIED. It is further ORDERED

that Respondent’s motion to dismiss and Petitioner’s motion

for a stay of removal are DENIED as moot.

                           FOR THE COURT:
                           Catherine O’Hagan Wolfe, Clerk




                             3